DENIED; Opinion Filed April 18, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-00460-CV
                                      No. 05-13-00461-CV

                         IN RE MATTHEW DICKERSON, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F12-60644 and F05-71453-Q

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator contends the trial court violated a ministerial duty by not ruling on his motions.

The facts and issues are well known to the parties, so we need not recount them herein. Based

on the record before us, we conclude relator has not shown he is entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009)

(orig. proceeding); In re Coston, 07-03-0366-CV, 2003 WL 21939465 at *1 (Tex.

App.BAmarillo Aug. 13, 2003, orig. proceeding). Accordingly, we DENY relator=s petition for

writ of mandamus.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE
130460F.P05